Citation Nr: 0613680	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated at 70 percent 
disabling, for the period from January 31, 2002 to April 21, 
2004.

2.  Entitlement to service connection for coronary 
atherosclerosis with myocardial infarction in October 2002, 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and January 2003 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

Review of the record indicates that the veteran's claim for 
an increased rating for PTSD was received in January 2002.  
By rating decision dated in May 2002, a 50 percent disability 
evaluation was assigned, effective the date of receipt of his 
claim- January 31, 2002.  In his November 2002 notice of 
disagreement as to the assigned disability rating, the 
veteran also claimed service connection for a cardiac 
disorder, and asserted that he was totally disabled as a 
result of service-connected disorders.  The claims of an 
increased rating for PTSD, service connection for a cardiac 
disorder, and a total rating were denied by rating dated in 
January 2003.

Following due course of appellate proceedings, a 70 percent 
disability rating for PTSD was granted by rating decision 
dated in March 2004, (effective January 31, 2002) and a total 
rating was granted by rating decision dated in August 2004 
(effective April 22, 2004).    

Thus, although a 70 percent disability rating for PTSD is 
assigned, effective January 31, 2002, and a total (i.e., 100 
percent) disability rating is effective as of April 22, 2004, 
remaining is the issue of the veteran's entitlement to a 
rating greater than 70 percent for the period from February 
1, 2002 to April 21, 2004.  AB v. Brown, 6 Vet. App. 35 
(1993) (Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.).  

The issue of service connection for coronary atherosclerosis 
with myocardial infarction in October 2002, secondary to 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period from February 1, 2002 to April 21, 2004, the 
veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas such as work and 
family relations and mood due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
such as hypervigilence and constantly checking doors and 
windows; near-continuous depression affecting the ability to 
function independently, appropriately and effectively; near 
neglect of personal hygiene; and difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

For the period from February 1, 2002 to April 21, 2004, the 
criteria for a rating in excess of 70 percent for PTSD have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130 and Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

The February 2002, November 2002, and May 2003 RO letters 
fully provided notice of elements of the evidence required to 
substantiate claims for an increased disability rating for 
PTSD and advised the veteran of the allocation of  
responsibility for obtaining such evidence.  Subsequent to 
the VA's advisement to the veteran of what evidence would 
substantiate the claim, the allocation of responsibility for 
obtaining such evidence, and advising the veteran that he 
should submit all relevant evidence, de novo review of the 
claim was accomplished in August 2003, and a Statement of the 
Case ("SOC") was issued.
  
The rating decisions on appeal, the August 2003 SOC, and the 
October 2003 Supplemental Statement of the Case ("SSOC") 
provided the veteran with specific information as to why the 
claims were being denied and of the evidence that was 
lacking.  The August 2003 SOC and the October 2003 SSOC 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claim.  Further, in May 2004, 
the veteran submitted a statement indicating that there was 
no further evidence to submit.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran did not authorize VA to obtain and VA 
did not obtain private medical records for the veteran's PTSD 
increased rating claim.  The veteran indicated that VA 
records pertaining to his PTSD increased rating claim were 
located at VA medical centers in Oakland Park and Bay Pines, 
Florida.  The treatment records were received and reviewed 
through March 2004.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were conducted in May 2002 and January 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analysis of the Claim

The veteran's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and 4.1 (2005).  Separate DCs 
identify various disabilities.  See 38 C.F.R. Part 4 (2005).  
The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self-
support of the individual.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation.  Id. The evidence 
considered in determining the level of impairment under 38 
C.F.R. § 4.130 is not restricted to symptoms provided in that 
diagnostic code.  Id. at 443.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126 (2005).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DSM-IV).  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Id.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1995).  

The veteran's PTSD has been evaluated as 70 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, DC 
9411.  A 70 percent disability rating is in order when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The record indicates that the veteran underwent VA PTSD 
examinations in June 2001, May 2002, and January 2003 and 
participated in VA outpatient, individual or group PTSD 
counseling sessions from June 1998 to March 2004.  The 
veteran's GAF score was 60, 48, and 45 at the June 2001, May 
2002, and January 2003 VA examinations, respectively.  
Between December 2001 and May 2003, the veteran's GAF score 
was consistently 40.

At the January 2003 VA examination, the veteran reported that 
he had lost his job in July due to downsizing but suspected 
he was released for interpersonal relations because he knew 
of no other employees who had been forced to leave.  The 
veteran added that he experienced a heart attack in October, 
and his cardiologist had not yet approved him going back to 
work.  The veteran reported that his marriage is strained; 
his children tolerate him, understanding that he has PTSD; 
television is his only leisure pursuit; and the only social 
relationship he has is one friend.  The veteran denied 
violence and assaultiveness, but admitted he had grabbed his 
wife on several occasions and denied suicide attempts.  Both 
the veteran and his wife attributed his recent heart attack 
to his PTSD.

The veteran's wife reported that the veteran is almost 
totally withdrawn socially and from his family, explaining 
that the veteran rarely wants to do anything, sleeps 4 to 5 
hours during the day, is easily startled, seeks special 
seating in public, has difficulty with authority and getting 
along with others at work, and is more short-tempered than 
ever, even getting upset whenever she goes to the store.

On clinical examination, the examiner noted that the 
veteran's thought processes and communication were normal, 
speech was fluent and relevant, eye contact was fair, and 
affect was flat.  The examiner observed that the veteran was 
oriented to person, place, and time, was not psychotic, was 
anhedonic, and maintained his hygiene with difficulty and 
with much urging from his wife.  The veteran rated his 
depression as 9 and his anxiety as 9, both on a 10 point 
scale, and complained of some short-term memory loss.  The 
veteran reported that he approximates only four hours of 
disturbed sleep a night, with nightmares 4 to 5 times a week, 
all war-related, awakening in sweats.  The veteran admitted 
suicidal ideation with no plan or intent.  The examiner noted 
that the veteran exhibited ritualistic behavior, constantly 
checking doors and windows.  The veteran denied panic 
attacks.  

The examiner assigned the veteran a GAF score of 45 due to 
serious impairment in social functioning.

VA mental outpatient treatment records from January 2003 to 
March 2004 indicate that the veteran was very anxious and 
hypervigilant, continually shaking his leg and watching the 
door during treatment sessions, and usually communicated with 
his mental health providers through his wife.  Throughout 
this period, his wife reported that the veteran was withdrawn 
and restless, experiencing nightmares and waking up at night 
fearing intruders, but denied suicidal ideation.  In October 
2003, the veteran requested to withdraw from group sessions 
in which he had recently been enrolled because he felt uneasy 
around people.  

In February 2004, the veteran reported that a few weeks prior 
he no longer cared about living, had a gun in his hand, and 
was contemplating suicide when his wife discovered him and 
threatened to leave him if he continued to engage in such 
high risk behavior.  The veteran stated that he cared about 
his wife and did not want to lose her and assured the VA 
mental health provider that he would not make any more 
suicide attempts before his next mental health appointment.  
The mental health provided observed that the veteran was at 
chronically increased suicidal risk but was at no imminent 
risk.

The medical evidence of record indicates that the veteran's 
disability rating for PTSD more closely approximates a 
continuation of his 70 percent evaluation.  The record shows 
that the veteran has deficiencies in most areas, such as 
work, family relations, and mood as evidenced by his suicidal 
ideation; his restlessness; his obsessional rituals which 
interfere with routine activities, such as his hypervigilance 
as manifested by his constant checking of windows and doors 
and his fear of intruders at home; his near continuous 
depression and flat affect, which affects his ability to 
function independently, appropriately, and effectively; his 
near neglect of personal hygiene; his difficulty in adapting 
to stressful circumstances at work as manifested by his 
distrust of authority figures, difficulty getting along with 
others, and short-temperedness; and his inability to 
establish and maintain effective relationships due to being 
withdrawn.  The veteran's GAF scores also support a 70 
percent disability rating for his service-connected PTSD 
because they reflect major impairment in several areas.

Regarding a 100 percent disability rating for PTSD, the 
record contains evidence of total occupational impairment in 
that the veteran was granted individual unemployability by 
the RO in August 2004 due to the chonicity, complexity, and 
severity of his mental health.  However, the record lacks 
evidence of gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

Thus, the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 70 percent 
for PTSD, for the period from February 1, 2002 to April 21, 
2004, and the appeal is therefore denied.  


ORDER

A disability rating in excess of 70 percent for PTSD for the 
period from February 1, 2002 to April 21, 2004 is denied.


REMAND

This case must be remanded for lack of compliance with the 
duty to notify and assist.

The record shows that the November 2002 duty to notify and 
assist letter for the veteran's claim for service connection 
for coronary atherosclerosis with myocardial infarction in 
October 2002, secondary to service-connected PTSD failed to 
inform the veteran what type of evidence he needed to submit 
to support his claim.

Accordingly, the case is REMANDED for the following action:

1.  Review the case file and ensure that 
all duty-to-notify-and-assist obligations 
are satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), including what type of evidence 
must be submitted to support a secondary 
service-connection claim.  

2.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for coronary 
atherosclerosis with myocardial 
infarction in October 2002.  Request the 
veteran to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence, and 
request all identified private treatment 
records from the healthcare providers.  
Regardless of the veteran's response, 
obtain all outstanding VA treatment 
reports.  Associate all information not 
duplicative of evidence already received 
with the case file.

3.  If unable to obtain any of the 
relevant records sought, notify the 
veteran and identify the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Take any additional development 
action deemed proper with respect to the 
claim, including conducting a VA 
examination, and follow any applicable 
regulations and directives implementing 
the provisions of the duty-to-notify-and-
assist provisions, including if 
applicable, the ruling of Dingess/Hartman 
v Nicholson, Nos. 01-1917, 02-1506, 
(March 3, 2006).    Following such 
development, review and readjudicate the 
claim, under direct and secondary service 
connection theories of entitlement.  See 
38 C.F.R. § 4.2 (if the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  If 
any such action does not resolve the 
claim, issue a Supplemental Statement of 
the Case to the veteran and allow an 
appropriate time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


